Citation Nr: 9908085	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-32 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for otitis media 
with hearing loss in the left ear, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for chronic 
ethmoid sinusitis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a restoration of a 10 percent evaluation 
for left epididymitis.

4.  Entitlement to an increased (compensable) evaluation for 
left epididymitis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran separated from active service in September 1972, 
after serving more than 21 1/2 years of active duty.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Houston, Texas, Regional Office (RO).  

Initially, the Board notes that in August 1995 the RO 
proposed to reduce the disability evaluations from 10 percent 
(effective from July 18, 1989) to zero percent for chronic 
otitis media with hearing loss of the left ear, chronic 
ethmoid sinusitis, and left epididymitis.  In November 1995 
the RO reduced the disability evaluations for chronic otitis 
media with hearing loss of the left ear, chronic ethmoid 
sinusitis, and left epididymitis from 10 percent to zero 
percent effective February 1, 1996.  The veteran filed a 
timely appeal with respect to this decision.  During the 
pendency of this appeal, in March 1998 the RO assigned a 10 
percent evaluation for chronic otitis media with hearing loss 
of the left ear effective February 1, 1996 and a 10 percent 
evaluation to chronic ethmoid sinusitis effective February 1, 
1996.  Accordingly, the issues of entitlement to a 
restoration of a 10 percent evaluation for chronic otitis 
media with hearing loss of the left ear, and chronic ethmoid 
sinusitis are no longer before the Board.   



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained by the RO.

2.  The veteran's otitis media with hearing loss in the left 
ear is principally manifested by intermittent pain and 
recurrent drainage from the left ear and an average pure tone 
threshold of 65 decibels at 1,000, 2,000, 3,000, and 4,000 
Hertz and by a speech recognition ability of 86 percent in 
the left ear.  

3.  The veteran's chronic ethmoid sinusitis is principally 
manifested by complaints of occasional headaches and 
objective findings of mucopurulent discharge and tenderness 
over the frontal and maxillary sinuses which is productive of 
moderate sinusitis, and one to two incapacitating episodes 
per year of sinusitis requiring prolonged antibiotic 
treatment; there is no evidence of surgery, chronic 
osteomyelitis, severe symptoms after repeated operations, 
severe sinusitis with frequent incapacitating recurrences, 
near constant sinusitis, or three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment or more than six non-incapacitating episodes per 
year of sinusitis.  

4.  The medical evidence of record, including the February 
1995 VA examination which formed the basis of the reduction 
of the disability rating from 10 percent to zero percent for 
the veteran's service-connected left epididymitis, does not 
reflect actual improvement of the left epididymitis.   

5.  The veteran's left epididymitis is principally manifested 
by tenderness of the left epididymis with swelling and 
intermittent pain, without evidence of poor renal function, 
recurrent symptomatic infection, frequent hospitalization, 
continuous intensive management, long-term drug therapy, or 
1-2 hospitalizations per year.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for otitis media with hearing loss of the left ear 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.85, 4.87, 4.87a, Diagnostic Codes 6100-6200 
(1998). 

2.  The criteria for a disability evaluation in excess of 10 
percent for chronic ethmoid sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6511 (effective prior to October 7, 1996); 
38 C.F.R. § 4.97, Diagnostic Code 6511; 61 46729-46731 (Sept. 
5, 1996) (effective October 7, 1996).  

3.  The criteria for the restoration of a 10 percent 
disability evaluation for left epididymitis have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.105(e), 
3.344(a) & (b), 3.951, 4.1, 4.2, 4.10, 4.13, 4.115a, 
Diagnostic Code 7525 (effective prior to February 17, 1994); 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525; 59 Fed. 
Reg. 2523-2529 (Jan. 18, 1994) (effective February 17, 1994).  

4. The criteria for a disability evaluation in excess of 10 
percent for left epididymitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7525 (effective prior to February 17, 1994); 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525; 59 Fed. 
Reg. 2523-2529 (Jan. 18, 1994) (effective February 17, 1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for chronic otitis media with hearing loss 
of the left ear was established by an RO rating determination 
in March 1990.  A noncompensable disability evaluation was 
assigned effective July 18, 1989.  

The award was based upon service medical records showing that 
the veteran underwent continuous treatment for an infection 
of the left ear from 1953 to 1956.  In February 1956, he 
underwent a radical mastoidectomy of the left ear.  A 
December 1958 medical examination revealed that the left ear 
drum was no longer visible; there was no evidence of current 
infection.  It was noted that the veteran had no difficulty 
with the left ear since the mastoidectomy except for hearing 
loss.  A May 1972 separation examination report indicates 
that the veteran had high frequency hearing loss as a result 
of the 1956 left mastoidectomy and occasional episodes of 
drainage which were treated with medication.   

Service connection chronic ethmoid sinusitis was established 
by the RO rating decision.  A noncompensable rating 
evaluation was assigned effective from July 18, 1989.  This 
award was based upon the service medical records showing a 
history of treatment for sinus congestion and rhinitis.  A 
December 1965 medical examination report reflects a diagnosis 
of mild sinusitis.  A June 1967 examination report indicates 
that the veteran had sinus trouble since 1957.  A May 1972 
separation examination report reveals that the veteran had a 
history of nasal congestion and occasional rhinitis which was 
relieved with antihistamines; he had been asymptomatic for 
approximately one year.   

Service connection was established for left epididymitis in 
the March 1990 rating decision.  A 10 percent disability 
evaluation was assigned, effective from July 18, 1989.  

The award was based upon service medical records showing that 
in June 1972, the veteran injured his left scrotum after 
falling on a fence.  A June 19, 1972 service medical record 
indicates that approximately ten days after the injury, the 
veteran had an acute onset of swelling, tenderness, and 
erythema of the left testicle.  The impression was left 
epididymitis.  Bedrest for three days, medication, and a 
scrotal support were prescribed.  A June 29, 1972 service 
medical record reflects a diagnosis of resolving 
epididymitis.  The swelling was down; there was still some 
mild tenderness.  The veteran was continued on bedrest and 
pain killers.  

A July 29, 1972 service medical record reveals that the 
veteran's pain was almost gone.  He had slight pain in the 
left groin.   

A September 1989 VA ear, nose, and throat examination report 
reflects a diagnosis of chronic otitis media, status post 
history of left mastoidectomy 1955, hearing loss, and history 
of sinusitis with paranasal sinus X-ray findings of clouding 
of the ethmoid air cells.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000






LEFT
N/A
45
55
65
65

Speech audiometry revealed speech recognition ability of 98 
percent in the left ear.  The diagnosis was mild to profound 
mixed hearing loss in the left ear.  

A September 1989 VA genitourinary examination report 
indicates that the veteran reported having some tenderness in 
his left testicle whenever he touched the area.  Examination 
of the genital area revealed a normal circumcised phallus and 
a normal right testicle.  The left testicle was smaller and 
softer.  The left epididymis was slightly larger than the 
right and tender to the touch.  The diagnosis was 
epididymitis on the left, recurrent, by history.  

A January 1992 VA treatment record indicates that the veteran 
had recurrent otitis  externa and sinusitis.  The veteran had 
recurrent drainage from the left ear and erythema of the left 
external ear canal.  There was mild tenderness over the right 
frontal and maxillary sinuses.  Ampicillin was prescribed. 

A May 1992 rating decision assigned a 10 percent evaluation 
to the chronic otitis media of the left ear with loss of 
hearing effective July 18, 1989.  A 10 percent evaluation was 
assigned to the chronic ethmoid sinusitis effective June 24, 
1991.  

Outpatient treatment records, dated in January 1993, indicate 
that the veteran had a sinus infection and left otitis media.  
There was tenderness to the maxillary and frontal sinuses.  A 
February 1993 VA treatment record reflects a diagnosis of 
chronic sinuses.  It was noted that the veteran had liquid to 
the left ear and his maxillary sinuses were tender.  A 
February 1993 Naval Hospital treatment record indicates that 
the veteran had acute maxillary sinusitis and acute chronic 
left otitis.  A March 1993 outpatient treatment record 
reflects a diagnosis of acute left maxillary sinusitis.  
Amoxicillin was prescribed.  An April 1993 VA treatment 
record indicates that the veteran had sinusitis and rhinitis.  
He was taking Amoxicillin and he used a Beconase inhaler.  

A January 1994 VA treatment record indicates that the veteran 
complained of sinuses, earache, and drainage from his left 
ear.  

A February 1995 VA audiological examination report indicates 
that the veteran reported that his hearing loss had 
progressed slowly since the mastoidectomy in 1956.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
45
45
50
75
80

The average pure tone threshold 63 decibels.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the left ear.  The veteran had periodic tinnitus in the 
left ear.  The audiological results revealed that the veteran 
had hearing sensitivity in the left ear that ranged from a 
moderate to severe hearing loss.  

A February 1995 VA examination report reveals that the 
veteran had been treated for sinusitis several times since 
service and the last time was three years earlier.  He 
reported having a stuffed up nose and frontal headaches that 
lasted for four days.  

Upon examination, the veteran's nostrils appeared to be 
normal with no discharge.  His oral cavity was unremarkable 
with no lesions to the mucosa.  The throat was not congested.  
The auricles appeared somewhat larger than normal.  The right 
external auditory canal and tympanic membranes were normal by 
examination.  The left external auditory canal was larger 
than the right.  No cerumen or discharge were present in the 
canal.  The left tympanic membrane had a yellowish color; it 
had a dull reflection to the light.  There was no tenderness 
to the mastoid areas.  There was no evidence of active ear 
disease at that time.  The diagnosis was history of recurrent 
sinusitis, treated and resolved, with no sequela and normal 
sinus series; hearing within normal limits for the right ear 
and moderate to severe sensorineural loss of hearing 
sensitivity at .5 to 4K Hertz in the left ear.  It was noted 
that the veteran reported periodic unilateral tinnitus.  X-
ray examination of the sinuses was normal. 

A February 1995 VA genitourinary tract examination report 
indicates that the veteran reported having recurrent pain in 
his left testis since 1971.  This discomfort started 
spontaneously in 1971 and had recurred off and on ever since.  
The veteran reported that he had never required any 
hospitalization for this disorder and he had no other 
symptoms.  He voided normally.  He had never had hematuria or 
urinary retention.  Upon examination, the veteran's abdomen 
was flat and relaxed.  There were no palpable masses, areas 
of tenderness, or enlarged organs.  The veteran had normal 
adult male genitalia.  The left testis was tender at the 
inferior pole; aside from this, it was normal to physical 
examination.  No masses were palpable.  Upon rectal 
examination, the prostate was normal in size, shape, and 
consistency.  No nodules were palpable.  The prostate was 
nontender.  The diagnosis was longstanding orchialgia, cause 
undetermined.  

In August 1995 the RO proposed to reduce the disability 
evaluations for chronic otitis media of the left ear with 
hearing loss, chronic ethmoid sinusitis, and left 
epididymitis, from 10 percent to zero percent.  Service 
connection for tinnitus was established and a noncompensable 
evaluation was assigned effective February 13, 1995.     

An October 1995 VA treatment record indicates that the 
veteran was treated for left ear drainage.  

In November 1995 the RO reduced the disability evaluations 
for chronic otitis media of the left ear with hearing loss, 
chronic ethmoid sinusitis, and left epididymitis from zero 
percent to 10 percent effective February 1, 1996.    

Naval hospital records indicate that in January 1996, the 
veteran reported having sinus problems and pain in the left 
ear.  Examination was negative for sinus infection, polyps, 
or purulence.  The assessment, in pertinent part, was 
allergic rhinitis and superficial mastoid cavity infection on 
the left.  

A February 1996 VA treatment record indicates that the 
veteran reported having cold symptoms, headache, cough, and 
sinus symptoms for five days.  In April 1996, the veteran 
complained of nose and sinus drainage.  It was noted that the 
veteran had yellow discharge from his left ear.  Left otitis 
externa and rhinitis were diagnosed.  

At a hearing before the RO in December 1996, the veteran 
stated that he used ear drops for his service-connected left 
ear disability.  Hearing Transcript, hereinafter Tr., 2.  He 
had discharge from his ear constantly.  Tr. 2.  He 
experienced an ear ache about three times a week.  Tr. 3.  
The veteran took Tylenol and Aspirin for the pain.  Tr. 3.  
The veteran took over-the-counter cold and sinus tablets for 
his sinusitis.  Tr. 3.  He had a "bad case of sinus" with 
headaches once every one to two weeks.  Tr. 4.  He took 
Tylenol 3 when he had really bad headaches.  Tr. 4.  
Regarding the left epididymitis, the veteran stated that he 
experienced constant pain in his testicle if he sat the wrong 
way, crossed his leg, or touched it.  Tr. 5.  He was not 
taking medication for this pain.  Tr. 5.  The veteran also 
experienced swelling.  Tr. 6.  He did not experience urine 
leakage; sometimes, he experienced a little burning and he 
had difficulty urinating.  Tr. 7.   

VA treatment records, dated in February 1997, reveal that the 
veteran reported having sinus problems.  Amoxicillin was 
prescribed.   

Naval Hospital outpatient treatment records, dated in 
September 1997, indicate that the veteran was treated for 
sinusitis.  He was prescribed Augmentin.  Outpatient 
treatment records, dated in October 1997, reveal that the 
veteran had acute sinusitis.  He was treated with 
antibiotics.  

An October 1997 VA examination report reveals that the 
veteran's chief complaints were sinusitis, hearing loss, and 
tinnitus.  He reported that he had undergone a mastoidectomy 
in 1956.  The veteran stated that the mastoidectomy did not 
help the infection and the drainage continued.  He still had 
daily drainage out of his left ear.  He stated that the 
drainage was sometimes clear and sometimes yellowish; it had 
a foul odor.  The veteran reported that he lost his hearing 
in the left ear as a result of the surgery.  He indicated 
that he had periodic dizziness if wind blew in his left ear 
or if he put medication in his ear.  The veteran reported 
that he developed periodic tinnitus in the left ear at the 
same time he developed the hearing loss which was shortly 
after 1956.  The veteran did not wear a hearing aid.  The 
veteran stated that sinusitis was first diagnosed in the late 
1950's.  He reported that he was always treated with 
antibiotics and nose sprays.  He had never had any surgical 
procedures on his sinuses.  

Examination revealed that the veteran's external ears were 
well-formed.  There were no congenital deformities.  The left 
mastoid was considerably reduced.  The external canal on the 
left was five times its normal size.  The canal was dry at 
present.  The anatomy was totally destroyed.  There was no 
evidence of a tympanic membrane.  It was closed; there was no 
evidence of middle ear anatomy.  There was no evidence of 
malar or anything that resembled a tympanic membrane.  
Examination of the nose revealed some inflamed nasal mucosa 
with mucopurulent discharge.  There was no evidence of 
hypertrophy of the turbinates.  Examination of the throat was 
negative.  The impression, in pertinent part, was hearing 
loss of the left ear with cholesteatoma, after reviewing the 
claims folder, and sinusitis.   

An October 1997 VA X-ray examination of the sinuses revealed 
that there was an air-fluid level noted in the right 
maxillary sinus.  No other abnormalities were seen.  These 
findings were consistent with sinusitis.  

An October 1997 VA genitourinary tract examination revealed 
that the veteran reported having tenderness in the lower pole 
of the left testis.  Since 1973, the veteran had been free of 
symptoms except for residual tenderness at the lower pole of 
the left epididymis.  He had no other complaints referable to 
the genitourinary tract.  Examination revealed that the 
veteran's abdomen was flat and relaxed.  He had no masses or 
areas of tenderness.  His penis and right testicle were 
normal.  The lower pole of the left epididymis was slightly 
tender to palpation, but there was no enlargement.  Rectal 
examination revealed that the prostate was enlarged 1+ on a 
scale of 4 and it felt benign.  No nodules were palpable.  
The prostate was not tender.  The diagnosis was prostatitis 
with left epididymitis.  There was no genitourinary disease 
at that time. 

An October 1997 VA audiological examination revealed that the 
veteran reported having hearing difficulties in his left ear 
and a history of ear infections in his left ear, the last one 
occurring this past month.  The veteran reported having dizzy 
spells in which he felt unsteady; he had no nausea or 
vomiting.  He denied having a severe head injury or familial 
hearing loss.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
40
65
75
80







Speech audiometry revealed speech recognition ability of 86 
percent in the left ear.  The average pure tone threshold for 
the left ear was 65 decibels.  There was periodic tinnitus 
present in the left ear.  The examiner noted that the mastoid 
surgery was the end result of ongoing ear infections even if 
those infections were not producing drainage at a particular 
time.  

The audiological test results revealed moderate to severe 
mixed hearing loss of hearing sensitivity from 500 to 4000 
Hertz in the left ear.  Inter-test consistency was judged 
good in both ears.  

An October 1997 VA computed tomography (CT) scan of the left 
mastoid revealed evidence of extensive mastoidectomy.  Large 
portions of the mastoid bone were resected, including the 
mastoid ridge of the posterior cranial fossa.  The middle ear 
structures were also resected.  The inferior mastoid air 
cells showed significant osteosclerosis and a small 
cholesteatoma could not be ruled out.  Residual mastoiditis 
of the inferior portion of the mastoid bone could not be 
ruled out.  The rest of the study was unremarkable.  

A March 1998 rating decision assigned a 10 percent disability 
evaluation to the chronic otitis media of the left ear with 
hearing loss effective February 1, 1996 and a 10 percent 
disability evaluation to the chronic ethmoid sinusitis 
effective February 1, 1996.  

General Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  




Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


I.  Entitlement to an increased 
evaluation for chronic otitis media with 
hearing loss of the left ear, currently 
evaluated as 10 percent disabling.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  The veteran was afforded VA 
examinations in 1995 and 1997.  Outpatient treatment records 
have been obtained.  No further assistance is required to 
comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 (1998).  

The RO assigned a 10 percent disability evaluation for the 
veteran's chronic otitis media of the left ear with hearing 
loss under the provisions of Diagnostic Code 6200, chronic 
suppurative otitis media.  Under this diagnostic code, a 10 
percent evaluation is assigned during the continuance of the 
suppurative process.  38 C.F.R. § 4.87a, Diagnostic Code 
6200.  The Rating Schedule notes that this rating is to be 
combined with ratings for loss of hearing.  Id.  

The medical evidence of record shows that the veteran has 
recurrent otitis media and otitis externa of the left ear 
with pain and recurrent drainage from the left ear.  The 
veteran is currently assigned a 10 percent evaluation for 
chronic otitis media with hearing loss of the left ear under 
Diagnostic Code 6200, the highest schedular rating under that 
diagnostic code.  The medical evidence of record demonstrates 
that the veteran also experiences hearing loss of the left 
ear.  The October 1997 VA audiological examination report 
reflects a diagnosis of moderate to severe mixed hearing loss 
of hearing sensitivity from 500 to 4000 Hertz in the left 
ear.  The Board points out that a disability evaluation in 
excess of 10 percent under Diagnostic Code 6200 may be 
assigned if the veteran's hearing loss of the left ear is 
compensable under the Rating Schedule. 



Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic 
Codes 6100-6110 of the Rating Schedule.  Evaluations under 
those codes range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by results 
of controlled speech discrimination tests, together with the 
average pure tone threshold levels obtained by audiometric 
testing in the frequencies, 1,000, 2,000, 3,000 and 4,000 
cycles per second.  To evaluate the degree of disability from 
service-connected defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 
(1998). 

The results of the veteran's most recent audiological testing 
do not demonstrate that his overall hearing loss of the left 
ear warrants a compensable disability evaluation under 
Diagnostic Codes 6100-6110.  The findings from the October 
1997 VA audiological examination are representative of the 
veteran's hearing deficit.  The reported 65 decibels average 
pure tone threshold level and 86 percent correct speech 
discrimination score measured for the left ear, when entered 
into Table VI of § 4.85, result in a hearing impairment with 
a numeric designation of III in the left ear.  

Regarding the nonservice-connected right ear, the Board notes 
that where service connection has been granted for defective 
hearing in only one ear, and the appellant does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered normal.  38 U.S.C.A. § 
1160(a) (West 1991); 38 C.F.R. § 3.383(a) (1998). See also 
VAOPGCPREC 32-97 (O.G.C. Prec. 32-97).  Thus, the numeric 
designation of I is assigned to the right ear under Table VI 
of 38 C.F.R. § 4.85.  By applying the numeric designation of 
I in the right ear and III in the left ear to Table VII in § 
4.85, a noncompensable evaluation for the veteran's service-
connected defective hearing of the left ear is assigned.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (1998).  


It has been recognized by the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), that the assignment of a disability rating for 
hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, although the veteran believes his hearing 
acuity has been severely diminished, it must be concluded 
that the evidence as a whole does not warrant a disability 
evaluation in excess of the noncompensable evaluation for the 
veteran's defective hearing of the left ear.  

The Board concludes that a disability evaluation in excess of 
10 percent is not warranted for the veteran's otitis media of 
the left ear with hearing loss under Diagnostic Code 6200.  
38 C.F.R. §§ 4.85, 4.87a, Diagnostic Codes 6100 to 6200. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating.

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the veteran's chronic otitis media of 
the left ear with hearing loss for the reasons described 
above.


II.  Entitlement to an increased 
evaluation for chronic ethmoid sinusitis, 
currently evaluated as 10 percent 
disabling.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  The veteran was afforded VA 
examinations in 1995 and 1997.  Outpatient treatment records 
have been obtained.  No further assistance is required to 
comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 (1998).  

The RO assigned a 10 percent disability evaluation to the 
veteran's chronic ethmoid sinusitis under the provisions of 
Diagnostic Code 6511.  38 C.F.R. § 4.97, Diagnostic Code 
6511.  During the pendency of this appeal, the rating 
criteria for sinusitis were changed effective October 7, 
1996.  61 Fed. Reg. 46720 (1996) (codified at 38 C.F.R. § 
4.97).  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312 (1991).  The RO appropriately 
evaluated the medical evidence applying both the old criteria 
and the new criteria and concluded that the veteran was 
entitled to no higher than a 10 percent rating under either 
criteria.  

Prior to October 7, 1996, under the general rating formula 
for sinusitis set forth in the Rating Schedule, a 50 percent 
rating is warranted for sinusitis, postoperative, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe  symptoms after repeated 
operations.  38 C.F.R. § 4.97 (1996).  A 30 percent rating is 
warranted for severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  Id.  

A 10 percent rating is warranted for moderate sinusitis with 
discharge or crusting or scabbing, infrequent headaches.  Id.  
A noncompensable evaluation is warranted for X-ray 
manifestations only and mild or occasional symptoms.  Id.  

Under the revised regulations, effective October 7, 1996, a 
50 percent rating is warranted for sinusitis following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97 (1998).  A 30 percent 
evaluation is warranted for sinusitis with three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.  A 10 percent rating is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Id.  A noncompensable
evaluation is warranted for sinusitis detected by X-ray only.  
Id.  The Rating Schedule noted that an incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent for the chronic 
ethmoid sinusitis under the former provisions of Diagnostic 
Codes 6511.  There is no medical evidence of postoperative 
sinusitis following radical operation with chronic 
osteomyelitis requiring repeated curettage, severe symptoms 
after repeated operations or severe sinusitis with frequently 
incapacitating recurrences with severe and frequent headaches 
and purulent discharge or crusting reflecting purulence.  

The medical evidence of record does show that the veteran has 
moderate sinusitis with discharge, tenderness over the 
maxillary and frontal sinuses, and occasional headaches.  

Outpatient treatment records show that in January 1992, the 
veteran was treated for sinusitis with antibiotics.  There 
was tenderness over the frontal and maxillary sinuses.  From 
January 1993 to April 1993, the veteran was treated for 
sinusitis.  A February 1995 VA examination report reflects a 
diagnosis of history of recurrent sinusitis, treated and 
resolved, with no sequelae and normal sinus series.  
Outpatient treatment records further show that the veteran 
was treated for sinusitis in February 1997 and from September 
1997 to October 1997.  He was placed on antibiotics.  

An October 1997 VA examination report reflects a diagnosis of 
sinusitis.  Examination revealed that the veteran had some 
inflamed nasal mucosa with mucopurulent discharge.  X-ray 
examination revealed an air-fluid level in the right 
maxillary sinuses which was consistent with sinusitis.  At a 
hearing before the RO in December 1996, the veteran stated 
that he had a "bad case of sinuses" with headaches about 
once every one or two weeks.  Overall, the Board finds that 
the veteran's symptoms reflect moderate disability.  
Consequently, a disability evaluation in excess of 10 percent 
for chronic ethmoid sinusitis is not warranted under the 
former provisions of Diagnostic Code 6511.  38 C.F.R. § 4.97, 
Diagnostic Code 6511.   

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under the 
revised provisions of Diagnostic Codes 6511.  The medical 
evidence of record does not demonstrate sinusitis following 
radical surgery with chronic osteomyelitis or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus and purulent discharge or crusting after 
repeated surgeries.  The evidence does not show that the 
veteran had three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting reflecting 
purulence.   



The medical evidence of record shows that the veteran has one 
or two incapacitating episodes of sinusitis per year 
requiring prolonged antibiotic treatment.  Outpatient 
treatment records show that in January 1992, the veteran was 
treated for sinusitis with antibiotics.  There were objective 
findings of tenderness over the frontal and maxillary 
sinuses.  Outpatient treatment records show that the veteran 
was treated for sinusitis from January 1993 to April 1993.  
He was treated with antibiotics in March 1993 and April 1993.  

A February 1995 VA examination report reflects a diagnosis of 
history of recurrent sinusitis, treated and resolved, with no 
sequelae and normal sinus series.  Outpatient treatment 
records further show that the veteran was treated for 
sinusitis in February 1997 and from September 1997 to October 
1997.  He was placed on antibiotics during those episodes.  
An October 1997 VA examination report reflects a diagnosis of 
sinusitis.  Examination revealed that the veteran had some 
inflamed nasal mucosa with mucopurulent discharge.  

X-ray examination revealed an air-fluid level in the right 
maxillary sinuses which was consistent with sinusitis.  At 
the hearing before the RO in December 1996, the veteran 
reported that he had a "bad case of sinuses" with headaches 
once every one or two weeks.  The Board finds that the 
veteran's sinusitis more closely approximates the criteria 
for a 10 percent evaluation under the revised provisions of 
Diagnostic Code 6511.  Consequently, a disability evaluation 
in excess of 10 percent for chronic ethmoid sinusitis is not 
warranted under the revised provisions of Diagnostic Code 
6511.  38 C.F.R. § 4.97, Diagnostic Code 6511.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 




When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating.

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the veteran's chronic ethmoid sinusitis, 
for the reasons described above.


II.  Entitlement to a restoration of a 10 
percent rating and an increased 
evaluation for left epididymitis.

Analysis

The issues before the Board are entitlement to a restoration 
of a 10 percent evaluation for left epididymitis and 
entitlement to an increased evaluation for left epididymitis.  
The Board finds that the veteran's claims for restoration of 
the 10 percent disability rating and entitlement to an 
increased rating for left epididymitis are well grounded 
within the meaning of the statutes and judicial construction, 
and that VA has a duty, therefore, to assist him in the 
development of the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

The Board is satisfied that all relevant facts have been 
properly developed.  The veteran was afforded VA examinations 
in 1995 and 1997.  Outpatient treatment records have been 
obtained.  No further assistance is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.326 (1998).  

Service connection was established for left epididymitis in a 
March 1990 rating decision.  The RO assigned a 10 percent 
disability evaluation, effective July 18, 1989, under the 
provisions of Diagnostic Code 7512, chronic cystitis.  
See 38 C.F.R. § 4.116, Diagnostic Code 7512 (1989).  

Subsequent to the assignment of the 10 percent disability 
rating in March 1990 and prior to the reduction of the rating 
in November 1995, the rating criteria for diseases of the 
genitourinary system were revised effective February 17, 
1994.  59 Fed. Reg. 2527, 59 Fed. Reg. 14567, 59 Fed. Reg. 
46339 (1995) (codified at 38 C.F.R.  Part 4).  In an August 
1995 rating decision, the RO evaluated the veteran's service-
connected left epididymitis under the provisions of 38 C.F.R. 
§ 4.115b, Diagnostic Code 7525, epididymo-orchitis, chronic 
only.  Diagnostic Code 7525 indicates that epididymo-orchitis 
is rated as an urinary tract infection.  38 C.F.R. § 4.115b, 
Diagnostic Code 7525.  Tubercular infections are rated in 
accordance with §§ 4.88b or 4.89, whichever is appropriate.  
Id.  

The provisions of 38 C.F.R. § 4.115a indicate that diseases 
of the genitourinary system generally result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these.  [38 C.F.R. § 4.115a] provides 
descriptions of various levels of disability in each of these 
symptom areas.  Where diagnostic codes refer the decision 
maker to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.  

Urinary tract infections with poor renal function are rated 
as renal dysfunction.  38 C.F.R. § 4.115a.  A 30 percent 
evaluation is assigned for urinary tract infections with 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management  Id.  A 10 percent 
evaluation is assigned for evidence of long-term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.  Id.  




Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80 mg %; 
or, creatinine more than 8 mg %; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular warrants a 100 percent evaluation.  38 C.F.R. 
§ 4.115a.  Persistent edema and albuminuria with BUN 40 to 80 
mg%; or creatinine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion warrants a 80 percent evaluation.  
Id.  Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101 warrants a 60 
percent evaluation.  Id.  Albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101 warrants a 30 percent evaluation.  
Id.  Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101 
warrants a 10 percent evaluation.  Id. 

Entitlement to a restoration of the 10 
percent rating for left epididymitis.

The determination of whether restoration of a disability 
rating is warranted is to be based on review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence supports the reduction.  If so, the claim for 
restoration of the disability rating is denied; if the 
evidence supports restoration of the previous rating, or is 
in equal balance, the claim for restoration is allowed.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995). 





The provisions of 38 C.F.R. § 3.105(e) provide that where the 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  38 C.F.R. 
§ 3.105(e) (1998).  

The beneficiary will be notified at his or her latest address 
of record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Id.  
Unless otherwise provided in paragraph (i) of this section, 
if additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  Id.   

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  

This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  38 C.F.R. § 3.344 (a).  





Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Ratings on account of diseases which become comparatively 
symptom free (findings absent) after prolonged rest, e.g. 
residuals of phlebitis, arteriosclerotic heart disease, etc., 
will not be reduced on examinations reflecting the results of 
bed rest.  38 C.F.R. § 3.344(a). 

Moreover, though material improvement in the physical or 
mental condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  When syphilis of the central nervous 
system or alcoholic deterioration is diagnosed following a 
long prior history of psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to exclude persistence, in 
masked form, of the preceding innocently acquired 
manifestations.  38 C.F.R. § 3.344(a).  

Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  When the new diagnosis reflects mental 
deficiency or personality disorder only, the possibility of 
only temporary remission of a super-imposed psychiatric 
disease will be borne in mind.  38 C.F.R. § 3.344(a). 


If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in 
paragraph (a) of this section, the rating agency will 
continue the rating in effect, citing the former diagnosis 
with the new diagnosis in parentheses, and following the 
appropriate code there will be added the reference" Rating 
continued pending reexamination___months from this date, 
§ 3.344."  The rating agency will determine on the basis of 
the facts in each individual case whether 18, 24 or 30 months 
will be allowed to elapse before the reexamination will be 
made.  38 C.F.R. § 3.344(b).

The provisions of paragraphs (a) and (b) of this section 
apply to ratings which have continued for long periods at the 
same level (5 years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).  

For the application of the Rating Schedule, accurate and 
fully descriptive medical examinations are required, with 
emphasis upon the limitation of activity imposed by the 
disabling condition.  Over a period of many years, a 
veteran's disability claim may require re-ratings in 
accordance with changes in laws, medical knowledge and his or 
her physical or mental condition.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  
38 C.F.R. § 4.1 (1998).  

Different examiners, at different times, will not describe 
the same disability in the same language.  Features of the 
disability which must have persisted unchanged may be 
overlooked or a change for the better or worse may not be 
accurately appreciated or described.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.2. 





When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examination or in use of 
descriptive terms.  38 C.F.R. § 4.13 (1998).  

A readjustment to the Rating Schedule shall not be grounds 
for reduction of a disability rating in effect on the date of 
the readjustment unless medical evidence establishes that the 
disability to be evaluated has actually improved.  38 C.F.R. 
§ 3.951 (1998).  A disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for compensation purposes under laws administered by 
the Department of Veterans Affairs will not be reduced to 
less than such evaluation except upon a showing that such 
rating was based on fraud.  Id.  Likewise, a rating of 
permanent total disability for pension purposes which has 
been in force for 20 or more years will not be reduced except 
upon a showing that the rating was based on fraud.  Id.  The 
20-year period will be computed from the effective date of 
the evaluation to the effective date of reduction of 
evaluation.  Id.  

The Court, in Brown v. Brown, 5 Vet. App. 413 (1993), has 
interpreted the provisions of 38 C.F.R. § 4.13 to require 
that in any rating reduction case, it must be ascertained, 
based upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  

Moreover, 38 C.F.R. §§ 4.2 and 4.10, provide that in any 
rating reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement in a disability actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, supra.  




The Board finds that the RO complied with the procedural 
requirements set forth in 38 C.F.R. § 3.105(e).  The veteran 
was furnished with a rating decision which proposed the 
reduction on August 18, 1995.  He was given 60 days to submit 
additional evidence.  In a rating decision dated November 9, 
1995, the RO reduced the 10 percent evaluation for left 
epididymitis to zero percent, effective February 1, 1996.   

The evidence shows that the 10 percent evaluation for left 
epididymitis was in effect for more than five years.  The 
duration of the rating is measured from the effective date 
assigned until the effective date of the actual reduction.  
Brown v. Brown, 5 Vet. App. 413 (1993).  The effective date 
for the assignment of the 10 percent evaluation was July 18, 
1989.  The effective date of the reduction was February 1, 
1996.  Since the disability evaluation at issue has been in 
effect for more than five years, 38 C.F.R. § 3.344(a) and (b) 
are applicable.  

The reduction of the disability evaluation for left 
epididymitis, from 10 percent to zero percent, was based upon 
a February 1995 VA examination.  The Board finds that the 
February 1995 VA examination was full and complete, as 
required by 38 C.F.R. § 3.44(a).  The examination was 
performed by a specialist in genitourinary tract disorders.  
The Board further points out that the veteran was again 
examined by a VA genitourinary specialist in October 1997.  

The Board finds that based upon review of the entire 
evidentiary record, including the entire record of 
examinations, the evidence of record supports a restoration 
of the 10 percent rating for left epididymitis.  The medical 
evidence of record does not show that the veteran had 
sustained or material improvement of the left epididymitis.  
The service medical records show that when the veteran 
initially injured his left testicle, his symptoms included 
pain, tenderness, swelling and erythema of the left testicle.  


The September 1989 VA genitourinary examination, upon which 
the assignment of the 10 percent evaluation for left 
epididymitis was based, indicates that the veteran reported 
having some tenderness in his left testicle whenever he 
touched the area.  Examination of the genital area revealed a 
normal circumcised phallus and a normal right testicle.  The 
left testicle was smaller and softer.  The left epididymis 
was slightly larger than the right and tender to the touch.  
The diagnosis was epididymitis on the left, recurrent, by 
history.  

The subsequent evidence of record, including the findings of 
the February 1995 and October 1997 VA genitourinary tract 
examination reports, show that the veteran continues to have 
tenderness of the lower pole of the left testis.  The 
February 1995 VA genitourinary tract examination report 
indicates that the veteran reported having recurrent pain in 
his left testis since 1971.  Upon examination, the left 
testis was tender at the inferior pole but aside from this, 
it was normal to physical examination.  The diagnosis was 
longstanding orchialgia, cause undetermined.  

At the hearing before the RO in December 1996, the veteran 
stated that he experienced pain in the left testicle if he 
sat the wrong way, crossed his legs, or touched the left 
testicle.  Tr. 5.  He also experienced swelling.  Tr. 5.  The 
October 1997 VA genitourinary tract examination revealed that 
the veteran reported having tenderness in the lower pole of 
the left testis.  Examination revealed that the lower pole of 
the left epididymis was slightly tender to palpation, but 
there was no enlargement.  The diagnosis was prostatitis with 
left epididymitis.  The Board finds that the medical evidence 
of record does not show that there was actual improvement of 
the service-connected left epididymitis.  The veteran 
continues to have the same symptomatology since the 10 
percent evaluation was initially assigned. 

As noted above, subsequent to the assignment of the 10 
percent evaluation for left epididymitis in March 1990 and 
prior to the reduction of the rating in November 1995, the 
rating criteria for diseases of the genitourinary tract were 
revised effective February 17, 1994.  In August 1995, the RO 
rated the veteran's service-connected left epididymitis under 
the provisions of Diagnostic Code 7525, epididymo-orchitis.  

The service-connected left epididymitis had previously been 
rated under Diagnostic Code 7512, chronic cystitis.  

Diagnostic Code 7525 indicates that epididymo-orchitis is 
rated as an urinary tract infection.  38 C.F.R. § 4.115b, 
Diagnostic Code 7525.  Urinary tract infections with poor 
renal function are rated as renal dysfunction.  38 C.F.R. 
§ 4.115a.  A 30 percent evaluation is assigned for urinary 
tract infections with recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive management  
Id.  A 10 percent evaluation is assigned for evidence of 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management.  Id.  

The Board points out that a readjustment to the Rating 
Schedule shall not be grounds for reduction of a disability 
rating in effect on the date of the readjustment unless 
medical evidence establishes that the disability to be 
evaluated has actually improved.  See 38 C.F.R. § 3.951.  As 
discussed above, the medical evidence does not show the 
veteran's service-connected left epididymitis had actually 
improved, but establishes that the veteran continues to 
experience the same symptomatology.  Consequently, the Board 
finds that the evidence supports a restoration of the 10 
percent disability evaluation for left epididymitis.    

In summary, the evidence supports the 10 percent disability 
evaluation for the veteran's left epididymitis, for the 
reasons described above.  


Entitlement to an increased evaluation 
for left epididymitis, currently 
evaluated as 10 percent disabling.

As noted above, the Board has determined that a restoration 
of a 10 percent disability evaluation for left epididymitis 
is warranted under the provisions of Diagnostic Code 7525.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent for left 
epididymitis under the provision of Diagnostic Code 7525.  

The medical evidence of record shows that since service, the 
veteran has had complaints of tenderness of the left 
epididymis.  The February 1995 VA genitourinary examination 
report indicates that the veteran reported having recurrent 
pain in his left testis.  Examination revealed that the 
veteran had normal adult male genitalia.  The left testis was 
tender at the inferior pole; aside from that, examination was 
normal.  No masses were palpable.  The diagnosis was 
longstanding orchialgia, cause undetermined.  

At a hearing before the RO in December 1996, the veteran 
stated he experienced constant pain in his testicle if he sat 
the wrong way, crossed his leg, or touched it.  Tr. 5.  He 
was not taking medication for this pain.  Tr. 5.  The veteran 
also experienced swelling.  Tr. 6.  The October 1997 VA 
genitourinary tract examination report reveals that the 
veteran reported having tenderness in the lower pole of the 
left testis.  Examination revealed that the veteran's penis 
and right testicle were normal.  The lower pole of the left 
epididymis was slightly tender to palpation, but there was no 
enlargement.  The diagnosis was prostatitis with left 
epididymitis.  There was no evidence of a genitourinary 
disease.  

The medical evidence of record does not demonstrate poor 
renal function, recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, long-term drug therapy, or 1-2 hospitalizations 
per year.  The February 1995 VA examination report indicates 
that the veteran reported that he never required 
hospitalization for this disorder.  He reported that he 
voided normally.  He never had hematuria or urinary 
retention.  


At a hearing before the RO in December 1996, the veteran 
stated he was not taking medication for the pain caused by 
the left epididymitis.  Tr. 5.  He did not experience urine 
leakage; sometimes, he experienced a little burning and he 
had difficulty urinating.  Tr. 7.  There is no evidence 
showing that the veteran is undergoing continuous treatment 
for the left epididymitis.  Overall, the Board finds the 
symptomatology more closely approximates the 10 percent 
criteria under Diagnostic Code 7525, when consideration is 
given to the extent of the veteran's symptoms.  Thus a 
disability evaluation in excess of 10 percent for left 
epididymitis is not warranted under the provisions of 
Diagnostic Code 7525 (1998).  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7525 (1998).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating.

In summary, a disability evaluation in excess of 10 percent 
for left epididymitis is not warranted for the reasons 
described above. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chronic otitis media with hearing loss of the left ear is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
chronic ethmoid sinusitis is denied.

Entitlement to a restoration of a 10 percent evaluation for 
left epididymitis is granted.  

Entitlement to an evaluation in excess of 10 percent for left 
epididymitis is denied.



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

